Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8603740 in view of Branford et al. (Blood. 2002;99:3472-3475). 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are prima facie obvious in view of the disclosed methods.  In particular, the methods of claim 8 teach assaying a sample by hybridizing an oligonucleotide comprising SEQ ID NO:  11 or SEQ ID NO:  12.  The claims do not expressly state that the oligonucleotide is “labeled”, however the examiner takes official notice that at the time the invention was made it was extremely well known in the prior art to label a hybridization probe with a fluorescent dye or other moiety to provide a means for detecting hybrids during an assay.  It would have been prima facie obvious to one having ordinary skill in the art at the time 
	 The issued claims teach the 195INS bcr-abl1 splice variant.  Read in light of the specification of the issued patent, this variant is a splice mutation which resulted from the insertion of 195 nucleotides from abl1 intron 4 into the abl1 exon 4-5 junction and causes a frameshift and protein truncation (Col. 10, lines 6 and following).   The claims do not teach a composition which includes an amplicon that has been obtained by amplification with a primer pair that comprises SEQ ID NO:  15 and SEQ ID NO:  16.
 	Branford et al. teach amplification primers that are identical to SEQ ID NO:  15 and 16, see primers BCRF and ABLKinaseR, p. 3472.  The reference teaches that these primers are for a long pCR method to amplify the kinase domain of the BCR/AbL allele.  One skilled in the art would have immediately recognized that amplicon would also amplify the 195INS if it were present.  It would have been prima facie obvious to one having ordinary skill in the art to modify the compositions that were made obvious by the issued claims so as to have also included an amplicon that was produced by SEQ ID NO:  15 and 16. One would have been motivated to do so in order to provide amplified template for hybridization with the disclosed probes.  
	

Claims 29 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9593378 in view of Branford et al. (Blood. 2002;99:3472-3475). 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are prima facie obvious in view of the disclosed methods.  In particular, the methods of claim 7 teaches assaying a sample by hybridizing an oligonucleotide comprising SEQ ID NO:  11 or SEQ ID NO:  12, wherein the probe is labeled (see claim 1 also).    The issued claims recite contacting the 

The claims do not expressly state that the oligonucleotide is labeled with a fluorescent dye, however the examiner takes official notice that at the time the invention was made it was extremely well known in the prior art to label a hybridization probe with a fluorescent dye to provide a means for detecting hybrids during an assay.  It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the method taught by the issued patent so as to have labeled the probe comprising SEQ ID NO:  11 or SEQ ID NO:  12 with a fluorescent dye, as the application of a known technique to provide the predictable result of providing a probe for detecting a bcr-abl1 variant in a sample.  
The issued claims teach the 195INS bcr-abl1 splice variant.  Read in light of the specification of the issued patent, this variant is a splice mutation which resulted from the insertion of 195 nucleotides from abl1 intron 4 into the abl1 exon 4-5 junction and causes a frameshift and protein truncation (Col. 10, lines 6 and following).   The claims do not teach a composition which includes an amplicon that has been obtained by amplification with a primer pair that comprises SEQ ID NO:  15 and SEQ ID NO:  16.
 	Branford et al. teach amplification primers that are identical to SEQ ID NO:  15 and 16, see primers BCRF and ABLKinaseR, p. 3472.  The reference teaches that these primers are for a long pCR method to amplify the kinase domain of the BCR/AbL allele.  One skilled in the art would have immediately recognized that amplicon would also amplify the 195INS if it were present.  It would have been prima facie obvious to one having ordinary skill in the art to modify the compositions that were made obvious by the issued claims so as to have also included an amplicon that was produced by SEQ ID NO:  15 and 16. One would have been motivated to do so in order to provide amplified template for hybridization with the disclosed probes.  

Response to Remarks
 	The amendments to the claims have overcome the rejection for obviousness. 
 	Applicant traverses the rejections for double patenting, arguing that the currently claimed invention is patentably distinct from the issued inventions.  However, here there is no protection afforded by 121 since the instant invention was never restricted from the issued inventions.   The rejection sets forth why the instant compositions are obvious over the issued claims in view of the added prior art reference.  

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Juliet Switzer

Art Unit 1634